10. Integrated Maritime Policy (
(NL) Madam President, ladies and gentlemen, I concur with the rapporteur and the shadow rapporteurs that in order to underline the need for a worldwide agreement on environmental measures within the International Maritime Organization (IMO), a minor amendment of the text is needed. Specifically, reference is made to the outcome of the 61st session of the IMO's Marine Environment Protection Committee a few weeks ago. The following words, which I will quote in English, should be added immediately after this: 'and maintaining its call for further substantial progress within the IMO'.
Are there any objections? It seems not to be the case so we will proceed with the vote on Amendment 1 by roll-call vote.